                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:21-CV-117-RJC-DCK

 ANDREW PERRONG,                                          )
                                                          )
                 Plaintiff,                               )
                                                          )
     v.                                                   )    ORDER
                                                          )
 XOOM ENERGY LLC,                                         )
                                                          )
                 Defendant.                               )
                                                          )


          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 2) filed by Karl S. Gwaltney, Esq., concerning Anthony

Paronich, on March 22, 2021. Anthony Paronich seeks to appear as counsel pro hac vice for

Plaintiff. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 2) is GRANTED. Anthony Paronich

is hereby admitted pro hac vice to represent Plaintiff.



                                           Signed: March 22, 2021




          Case 3:21-cv-00117-RJC-DCK Document 4 Filed 03/23/21 Page 1 of 1
